DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 1, in addition to other limitations in the claim, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: 
wherein the side case has a first side, a second side adjacent to the first side, a third side opposite the second side, and a fourth side opposite the first side, wherein the plurality of slits includes: a first slit and a second slit defined on the first side of the side case; and a third slit and a fourth slit defined on the second side and the third of the side case respectively, wherein the third slit and the fourth slit are closer to the first side than to the fourth side, and wherein the plurality of antenna radiators includes: a first antenna radiator disposed between the first slit and the second slit and electrically connected with a first feeding line of the plurality of feeding lines; a second antenna radiator disposed between the second slit and the fourth slit and electrically connected with a second feeding line of the plurality of feeding lines; a third antenna radiator disposed between the third slit and the first slit and electrically connected with a third feeding line of the plurality of feeding lines; and a fourth antenna radiator disposed between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2/10/22